Citation Nr: 0516579	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  04-10 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for post-operative 
residuals, rheumatoid arthritis, right foot and ankle.

2.	Entitlement to service connection for rheumatoid 
arthritis, right hand.  


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 




INTRODUCTION

The veteran is reported to have had active service from 
January 1966 to December 1968.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.      


FINDINGS OF FACT

1.	Any current foot and ankle disorders are not related to 
active service.  

2.	Any current hand disorder is not related to active 
service.  


CONCLUSIONS OF LAW

1.	Rheumatoid arthritis of the right ankle and foot was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2004).  

2.	Rheumatoid arthritis of the right hand was not incurred in 
or aggravated by active service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for right ankle, 
foot, and hand disorders.  In the interest of clarity, the 
Board will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address these issues, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claims by means of a rating 
decision issued in March 2003; a Statement of the Case issued 
in February 2004; a Supplemental Statement of the Case issued 
in September 2004; as well as a September 2002 letter by the 
RO.

In the rating decision, the veteran was informed of the basis 
for the denial of his claims and of the types of evidence 
that he needed to submit to prevail.  In the Statement of the 
Case and Supplemental Statement of the Case, the RO notified 
the veteran of all regulations pertinent to his claims, 
informed him of the reasons for the denials, and provided him 
with additional opportunity to present evidence and argument.  
In addition, the RO advised the veteran in its September 2002 
letter of the respective duties of the VA and of the veteran 
in obtaining that evidence.  This letter was provided to the 
veteran before the RO denied his claim in March 2003.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (holding that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits).  Therefore, the Board 
finds that the rating decision, the Statement of the Case, 
the Supplemental Statement of the Case, and the notification 
letter provided by the RO specifically satisfy the notice 
requirements of 38 U.S.C.A. § 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there do not appear to be any outstanding 
medical records that are relevant to this appeal.  The record 
also shows the veteran was afforded a VA compensation 
examination in January 2003, and this appears adequate for 
rating purposes.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 

II.  Discussion

The veteran claims he is entitled to service connection for 
arthritic disorders of the right ankle, foot, and hand.  For 
the reasons set forth below, the Board disagrees.  

A.	Background

The veteran claims that in-service injuries to his right 
ankle and hand have caused current rheumatoid arthritis 
disorders in his right foot, ankle, and hand.  At his Board 
and personal hearings, the veteran testified that he has 
experienced residuals of these injuries since discharge from 
service.    

Service medical records support his claim to in-service 
injuries.  Service medical personnel treated the veteran for 
an infection to the right side of his right ankle in February 
1966.  Service medical personnel treated the veteran in June 
1967 for trauma to his right hand.  Though x-rays were 
negative for the hand injury, the veteran complained of 
continued pain in his right hand in July 1967.  

Prior to his separation from active service in 1968, the 
veteran underwent physical examination.  The report 
reflecting this examination found the veteran's upper 
extremities, lower extremities, and feet to be normal.  
Though the report noted removal of a cyst from the veteran's 
back one month before, the report noted no difficulties 
related to the veteran's hands, feet, or legs.  In an 
accompanying Report of Medical History, in which the veteran 
reported his current and past health issues, he reported no 
foot, hand, or leg troubles.  The veteran did report the 
procedure noted in his examination report regarding the 
removal of a cyst from his back.  

The RO obtained private medical records reflecting the 
veteran's treatment for arthritis between 1987 and 2001.  
These records show that since January 1990 the veteran has 
been diagnosed with rheumatoid arthritis in the right foot 
and right ankle, and that since January 1992, the veteran has 
been diagnosed with arthritis of the right hand.  These 
records show that the veteran underwent separate surgeries 
for his ankle and foot disorders in March 1990.  

The RO obtained an "Attending Physician's Statement of 
Disability" dated June 1992 attesting to the veteran's total 
disability as the result of a generalized arthritis disorder.  
Another such statement, dated in January 1989, characterized 
the veteran as "continuously disabled" since December 1988 
due to his right foot disorder.  

The veteran underwent VA compensation examination in January 
2003.  The VA examiner diagnosed the veteran with a contusion 
of the right hand without residuals, superficial infection of 
the right foot and ankle without residuals, and rheumatoid 
arthritis.  The examiner stated that, based on his review of 
the veteran's claims file, the veteran's current arthritic 
disorders were attributable not to his service, but to his 
rheumatoid arthritis disorder.  The examiner expressed the 
opinion that the veteran's in-service hand and foot injuries 
likely healed "long ago ... without residuals."    

B.	Laws and Regulations 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any of these three elements, the veteran 
is accorded the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and 
postservice development of a presumptive disease such as 
arthritis to a degree of 10 percent or more within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. 1101, 1112, 1113 (West 2002);  38 
C.F.R. 3.307, 3.309 (2004).

C.	Analysis

The Board finds that the evidence of record sufficiently 
demonstrates current arthritic disorders of the right foot, 
ankle, and hand.  VA and private medical records show that 
the veteran has rheumatoid arthritis in each of these areas.  
The first element of Pond is therefore satisfied.  Pond, 12 
Vet. App. at 346.          

The Board also finds that the evidence of record satisfies 
the second element of Pond.  As service medical records 
demonstrate, the veteran incurred in-service injuries to his 
lower right extremity, and to his right hand.  Pond, 12 Vet. 
App. at 346.

The Board finds, however, that the evidence of record fails 
to satisfy the third element of Pond.  Pond, 12 Vet. App. at 
346.  The record is devoid of medical evidence connecting the 
current disorders to active service, or to the injuries 
sustained during active service.  In fact, the only medical 
nexus opinion of record directly addressing the veteran's 
claims states the opposite, that being that the veteran's 
current arthritic disorders of the right foot, ankle, and 
hand are likely not related to active service.    

The Board finds that the evidence of record supports this 
examiner's opinion.  First, the record lacks evidence of an 
arthritis disorder in-service or within one year of the 
veteran's discharge from service.  There is no objective 
medical evidence in the record of complaints, treatment, or 
diagnoses of arthritic disorders related to the foot, ankle, 
or hand during this time period.  See 38 C.F.R. §§ 3.307, 
3.309 (service incurrence of arthritis may be presumed if 
manifested to a compensable degree within a year of discharge 
from service).  Second, the record demonstrates the acute and 
transitory nature of the veteran's in-service injuries to his 
hand and foot.  The veteran's separation physical examination 
reports are negative for foot, ankle, or hand disorders.  
Third, the record demonstrates that the onset of the 
veteran's disorders began long after service.  Private 
medical records indicate the onset of the veteran's arthritic 
disorders in the late 1980s, approximately 20 years following 
discharge from service.  See 38 C.F.R. § 3.303(b)(when a 
disorder is not shown to be chronic in service, a showing of 
continuity of symptomatology after service is required for 
service connection).  Fourth, the veteran did not file his 
claims until September 2002, nearly 34 years following 
service and 14 years following onset of his disorders.  
Fifth, in the detailed private medical treatment records, 
which record treatment spanning over a 14-year period, there 
is not even a suggestion that the veteran's arthritic 
disorders may relate to injuries in service.  Nor is there a 
medical nexus opinion from one of the veteran's many private 
physicians suggesting that the current arthritic disorders 
may relate to service.  And finally, fifth, the veteran 
testified at his hearing that it was his foot and ankle 
surgery in March 1990 that expedited the symptoms associated 
with his disorders.      

Hence, the Board finds that the preponderance of the evidence 
supports the VA examiner's opinion that the veteran's current 
arthritic disorders of the right foot, ankle, and hand are 
likely unrelated to the veteran's active service or any 
injuries therein.  Therefore, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for post-operative residuals, rheumatoid 
arthritis, right foot and ankle is denied.

Service connection for rheumatoid arthritis, right hand is 
denied.  



	                        
____________________________________________
	Robert E. O'Brien
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


